t c memo united_states tax_court hermann cherizol petitioner v commissioner of internal revenue respondent docket no filed date hermann cherizol pro_se jane j kim for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiencies in petitioner’s federal_income_tax additions to tax pursuant to sec_6651 unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended code and in effect for the years in issue and rule continued and accuracy-related_penalties pursuant to sec_6662 for his and tax years year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure --- --- dollar_figure big_number big_number the issues for decision are whether we have jurisdiction pursuant to sec_6213 to consider the instant case whether petitioner is entitled to deduct expenses reported on schedules c profit or loss from business of dollar_figure dollar_figure and dollar_figure for his and tax years years in issue respectively whether petitioner is entitled to deduct a capital_loss carryforward of dollar_figure on schedule d capital_gains_and_losses for each of the years in issue whether petitioner is liable for an addition_to_tax pursuant to sec_6651 for his tax_year and whether petitioner is liable for accuracy-related_penalties pursuant to sec_6662 for the years in issue continued references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the remaining adjustments set forth in the notice_of_deficiency are computational and will be resolved by our holdings on the aforementioned issues consequently we do not specifically address the remaining adjustments in this continued findings_of_fact some of the facts and certain exhibits have been stipulated the parties’ stipulated facts are incorporated in this opinion by reference and are found accordingly at the time of filing the petition petitioner resided in new york during the years in issue petitioner was a train operator with the metropolitan transportation authority of new york city where he typically worked hours per day and hours per week petitioner’s commute to work was approximately hour and minutes during the years in issue petitioner also engaged in various activities under an unincorporated venture that he named right connections petitioner’s activities each of which he contends should qualify as a trade_or_business for federal_income_tax purposes included planning and accompanying models on overnight trips to a clothing-optional beach for suntanning selling comic books baseball cards and other paraphernalia creating and publishing a book of restaurant reviews trading stocks on the internet and consulting continued opinion on date respondent received petitioner’s form_1040 u s individual_income_tax_return tax_return for petitioner’s tax_year petitioner timely filed tax returns for his and tax years on each of his and tax returns petitioner reported on schedule c the following expenses that petitioner claims are related to the various activities he pursued under right connections schedule c expense wages meals entertainment travel repairs maintenance office legal professional advertising cost_of_goods_sold total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number dollar_figure --- big_number big_number big_number big_number big_number big_number big_number petitioner also claimed a dollar_figure capital_loss carryforward on schedule d of each of his and tax returns on those tax returns petitioner listed a post office box in new york new york p o box as his address on date respondent issued petitioner a notice_of_deficiency for his and tax years determining the aforementioned income_tax deficiencies accuracy-related_penalties and addition_to_tax on date petitioner filed a petition with this court challenging respondent’s determinations on the petition petitioner listed the new york p o box as his address i burden_of_proof opinion generally the commissioner’s determination_of_a_deficiency is presumed correct and the taxpayer has the burden of proving it incorrect rule a 290_us_111 sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to that issue and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses documents other information and meetings sec_7491 see also rule a the taxpayer bears the burden of proving that the taxpayer has met the requirements of sec_7491 135_tc_471 aff’d 668_f3d_888 7th cir petitioner did not argue that the burden should shift and he failed to comply with the substantiation and cooperation requirements accordingly the burden_of_proof remains on petitioner ii jurisdiction in his petition petitioner claims that he did not receive a notice_of_deficiency and contends that the case should be dismissed presumably for lack of jurisdiction pursuant to sec_6213 petitioner’s contention is without merit a valid notice_of_deficiency and a timely petition are essential to this court’s jurisdiction in a deficiency case and any case in which one or the other is not present must be dismissed rule a c monge v commissioner t c we note that petitioner failed to comply with the court’s orders to file a posttrial brief when a party fails to file a brief altogether the failure has been held by this court to justify the dismissal of all issues as to which the nonfiling party has the burden_of_proof see rule 84_tc_693 aff’d without published opinion 789_f2d_917 4th cir while we decline to enter a default judgment against petitioner for failure_to_file a brief we view his failure as an indication of his tenuous position with regard to the issues in question see mcgee v commissioner tcmemo_2000_308 wl at 83_tc_626 a notice_of_deficiency is valid for purposes of sec_6212 and sec_6213 regardless of actual receipt by the taxpayer if it is mailed to the taxpayer’s last_known_address sec_6212 see 89_tc_806 88_tc_1042 aff’d 857_f2d_676 9th cir 81_tc_42 the term last_known_address is well defined in the tax law a taxpayer’s last_known_address is the address that appears on the taxpayer’s most recently filed and properly processed federal tax_return unless the irs is given clear and concise notification of a different address sec_301_6212-2 proced admin regs respondent mailed the notice_of_deficiency to petitioner’s new york p o box which was the same address that petitioner gave on each of his and tax returns as well as on his petition petitioner does not contend that he gave respondent clear and concise notification of a different address see id accordingly we conclude that petitioner’s new york p o box was his last_known_address pursuant to sec_6212 and that respondent mailed the notice of deficiency to petitioner’s last_known_address see id consequently we - - decline to dismiss the instant case for lack of jurisdiction iii schedule c expenses on schedules c of his and tax returns petitioner claimed deductions pursuant to sec_162 for various expenses relating to his activities pursued through right connections sec_162 permits a taxpayer to deduct the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business see 403_us_345 in order for a taxpayer to be engaged in a trade_or_business the taxpayer must be involved in the activity with continuity and regularity and the taxpayer’s primary purpose for engaging in the activity must be for income or profit 480_us_23 we note that respondent has the burden of proving that the notice_of_deficiency was properly mailed see 54_tc_1535 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail respondent presented the mailed notice_of_deficiency and its certified mail number petitioner does not contend that there was any mailing impropriety moreover petitioner did not stipulate facts present admissible evidence or otherwise contend at trial or on brief that he did not receive a notice_of_deficiency much less that there was any mailing impropriety accordingly we conclude that petitioner has conceded that the notice_of_deficiency was properly mailed see rule b 136_tc_38 aff’d 483_fedappx_847 4th cir an expense is ordinary if it is normal usual or customary within a particular trade business or industry or arises from a transaction of common or frequent occurrence in the type of business involved 308_us_488 an expense is necessary if it is appropriate and helpful for the development of the business see commissioner v lincoln sav loan ass’n u s pincite 320_us_467 sec_262 disallows deductions for personal living or family_expenses see also sec_1_162-17 income_tax regs deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he is entitled to any claimed deductions 503_us_79 this includes the burden of substantiation sec_6001 65_tc_87 aff’d per curiam 540_f2d_821 5th cir martell v commissioner tcmemo_2013_115 at sec_1_6001-1 e income_tax regs taxpayers must maintain records relating to their income and expenses and must prove their entitlement to all claimed deductions credits and expenses in controversy see for purposes of the instant opinion we assume without deciding that petitioner’s reported schedule c expenses on his and tax returns insofar as they are properly substantiated are trade_or_business_expenses pursuant to sec_162 sec_6001 rule a indopco inc v commissioner u s pincite welch v helvering u s pincite adequate substantiation must establish the nature amount and purpose of a claimed deduction 116_tc_438 see also hradesky v commissioner t c pincite the taxpayer must produce such records upon the secretary’s request sec_7602 see also sec_1_6001-1 income_tax regs an expense may be deductible even where the taxpayer is unable to fully substantiate it christine v commissioner tcmemo_2010_144 wl at aff’d 475_fedappx_259 9th cir the regulations provide that w here records are incomplete or documentary proof is unavailable it may be possible to establish the amount of the expenditures by approximations based upon reliable secondary sources of information and collateral evidence sec_1_162-17 income_tax regs however there must be sufficient evidence in the record to provide a basis upon which an estimate may be made and to permit us to conclude that a deductible expense rather than a nondeductible personal_expense was incurred in at least the amount allowed 39_f2d_540 2d cir 85_tc_731 christine v commissioner wl at in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner f 2d pincite in making such an approximation due consideration will be given to the reasonableness of the stated expenditures_for the claimed purposes in relation to the taxpayer’s circumstances such as his income and the nature of his occupation to the reliability and accuracy of records in connection with other items more readily lending themselves to detailed record-keeping and to all of the facts and circumstances in the particular case sec_1_162-17 income_tax regs in deciding whether a taxpayer has satisfied his or her burden of substantiating a deduction we are not required to accept the taxpayer’s self-serving undocumented testimony 99_tc_202 87_tc_74 however certain expenses may not be estimated because of the strict substantiation requirements of sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir travel_expenses meals and entertainment and expenses relating to certain listed_property are subject_to the specific and more stringent substantiation requirements of sec_274 see sec_274 to deduct such expenses the taxpayer must substantiate by adequate_records or sufficient evidence to corroborate the taxpayer’s own testimony the amount of the expense the time and place of the travel or meal expenditure the business_purpose of the expense and in the case of meals and entertainment the business relationship between the taxpayer and the persons being entertained id generally deductions for expenses subject_to the strict substantiation requirements of sec_274 must be disallowed in full unless the taxpayer satisfies every element of those requirements sanford v commissioner t c pincite sec_1_274-5t temporary income_tax regs fed reg date to substantiate by adequate_records the taxpayer must provide an account book log or similar record and documentary_evidence which together are sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5 income_tax regs as we have stated a contemporaneous log is not required but corroborative evidence used to support a taxpayer’s reconstruction of the expenditure ‘must have a high degree of probative value to elevate such statement’ to the level of credibility of a contemporaneous record larson v commissioner tcmemo_2008_187 wl at quoting section 274-5t c temporary income_tax regs fed reg date to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by his or her own statement and by documentary_evidence or other direct evidence sec_1_274-5t temporary income_tax regs fed reg date to establish the business_purpose of an expenditure however a taxpayer may corroborate his or her own statement with circumstantial evidence id petitioner claims various expense deductions on schedules c attached to his and tax returns we review the deductibility of each of petitioner’s expenses in turn a wages petitioner claimed dollar_figure dollar_figure and dollar_figure of wage expense deductions on schedules c attached to his and tax returns respectively petitioner has not offered any written substantiation testimony or other evidence in support of these expenses consequently we conclude that petitioner has failed to carry his burden of proving that he is entitled to the claimed deductions for wage expenses b meals petitioner claimed deductions for dollar_figure and dollar_figure of expenses related to meals on schedules c attached to his and tax returns respectively petitioner contends that he incurred these expenses while attempting to compile a book of new york restaurant reviews petitioner alleges that he paid for meals for reviewers who would then review the dining experience to substantiate these expenses petitioner submitted an unsigned sample confidentiality agreement that he contends he used for contracts with the reviewers the sample agreement does not substantiate the amount time or place of any meals expenses petitioner also submitted self-prepared spreadsheets listing total_amounts spent at each restaurant for and and sample reviews submitted by the restaurant reviewers none of the submitted documents indicates on its own or when viewed with the others when it was created or provides enough information for us to determine precisely what was purchased or when it was purchased moreover we question the credibility of the submitted documents because petitioner himself created the spreadsheets and the reviewers failed to sign or otherwise authenticate the submitted reviews accordingly we do not accept any of the documents as credible_evidence of the underlying expenses and therefore petitioner has not carried his burden of proving that he is entitled to the claimed deductions for these expenses c travel petitioner claimed dollar_figure dollar_figure and dollar_figure of travel expense deductions on schedules c attached to his and tax returns respectively travel_expenses may not be estimated and are subject_to the specific and more stringent substantiation requirements of sec_274 see sec_274 sanford v commissioner t c pincite petitioner did not submit any substantiation in support of the dollar_figure of travel expense deductions claimed on his tax_return regarding his claimed and travel_expenses petitioner submitted self-prepared spreadsheets indicating the cost of ferry tickets and overnight tent lodging for his travels related to the suntanning activities of right connections and handwritten generic receipts documenting the cost of tent lodging but not ferry tickets for his suntanning activities as to the submitted documents we question their credibility because petitioner himself created the spreadsheets and the submitted receipts were drafted on generic rather than customized receipt paper and were not authenticated accordingly we do not accept any of the attached to some but not all of the documents petitioner submitted as substantiation are notarized statements affirming that the aforementioned continued documents as credible_evidence of the underlying travel_expenses consequently petitioner has failed to carry his burden of proving that he is entitled to the claimed deductions for travel_expenses d repairs and maintenance petitioner claimed dollar_figure dollar_figure and dollar_figure of repair and maintenance expense deductions on schedules c attached to his and tax returns respectively petitioner has not offered any written substantiation testimony or other evidence in support of his repair and maintenance_expenses regarding his and repair and maintenance_expenses petitioner submitted two self-created job invoices for computer repair and reconstruction petitioner admits that he lost the original receipts and submitted recreated job invoices the recreated job invoices were not contemporaneous with any of the work and were signed by a former employee of the company that provided the computer services but that former employee no longer has any continued statements ledgers receipts and or diaries are true and genuine however petitioner’s notarized statements only confirm that petitioner himself signed the notarized statements they do not authenticate any of the underlying documents he created and submitted as substantiation for his expenses instead we question the contemporaneity and accuracy of petitioner’s self-created documents because the attached notarized statements were not notarized until date more than a year after the expenses were claimed to have been incurred authority to bind the company additionally the former employee did not appear at trial to authenticate the recreated job invoices accordingly we do not accept the recreated job invoices as credible substantiation of the underlying expenses moreover petitioner did not testify as to how the repair expenses were related to his alleged business consequently we conclude that petitioner has failed to carry his burden of proving that he is entitled to the claimed deductions for repair and maintenance_expenses e office petitioner claimed dollar_figure dollar_figure and dollar_figure of office expense deductions on schedules c attached to his and tax returns respectively petitioner did not offer any written substantiation testimony or other evidence in support of those expenses and therefore has failed to carry his burden of proving that he is entitled to the claimed deductions f legal and professional petitioner claimed dollar_figure dollar_figure and dollar_figure of legal and professional expense deductions on schedules c attached to his and tax returns respectively petitioner did not offer any written substantiation testimony or other evidence in support of his legal and professional expenses regarding his claimed and legal expenses petitioner submitted a self-created notice of legal expenses listing costs for court fees and administration costs to prepare legal documents and costs of labor for petitioner’s pro_se representation and two self-created promissory notes in which petitioner signed as both the payor acting on behalf of right connections and the payee the notice of legal expenses does not separately document each specific court fee or document produced petitioner admits that his substantiation and recollection of the legal expenses is a little murky and that he probably didn’t break down the expense properly accordingly we do not accept the notice of legal expenses and the promissory notes as credible substantiation of the underlying legal expenses consequently we conclude that petitioner has failed to carry his burden of proving that he is entitled to the claimed deductions for legal and professional expenses g advertising petitioner claimed dollar_figure dollar_figure and dollar_figure of advertising expense deductions on schedules c attached to his and tax returns respectively petitioner did not offer any written substantiation testimony or other evidence in support of his advertising expenses regarding his claimed and advertising expenses petitioner submitted two job invoices dated date and date for various advertising materials and distribution services however both documents lack invoice numbers and appear to have been created by petitioner moreover the alleged invoices were signed only by petitioner and were not authenticated by a representative of the advertising company that provided the alleged services accordingly we do not accept either invoice as credible_evidence of the underlying advertising expenses consequently we conclude that petitioner has failed to carry his burden of proving that he is entitled to the claimed deductions for advertising expenses h cost_of_goods_sold petitioner reported dollar_figure dollar_figure and dollar_figure of costs of goods sold on schedules c attached to his and tax returns respectively petitioner did not offer any written substantiation testimony or other evidence in support of his cost_of_goods_sold regarding his claimed and costs of goods sold petitioner submitted self-created spreadsheets of purchases that he made through paypal petitioner’s submissions are not official paypal records and they do not indicate account numbers items ordered or sold or even seller or buyer information beyond a paypal identification name in fact some of paypal is an internet business wholly owned by ebay inc through which funds may be transferred between a buyer and seller the sellers or buyers such as the ones named the finest fragrances shoes for auction and teahouse treasures cause us to question whether the transactions were even related to his alleged business activities performed under the trade_name right connections moreover in the spreadsheets petitioner seems to have haphazardly compiled both sales and purchases and we are unable to distinguish the ones from the others we do not accept petitioner’s spreadsheets as credible_evidence of costs of goods sold accordingly we conclude that petitioner has failed to carry his burden of proving that he is entitled to the claimed costs of goods sold upon the basis of the foregoing we sustain respondent’s determinations in the notice_of_deficiency that petitioner is not entitled to deduct any expenses pursuant to sec_162 on his or tax_return iv schedule d expenses sec_165 generally permits deductions for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise however capital losses on the sale_or_exchange of capital assets are limited to the extent allowed under sec_1211 and sec_1212 sec_165 subject_to the limitations of sec_1211 taxpayers can carry forward their capital losses to succeeding taxable years sec_1212 pursuant to sec_1211 noncorporate taxpayers are permitted to deduct losses on the sale_or_exchange of capital assets to the extent of the gain from such sales or exchanges plus the lower_of dollar_figure dollar_figure in the case of a married individual filing separately or the excess of such losses over such gains sec_1211 sec_1212 provides that the excess of the net_long-term_capital_loss over the net_short-term_capital_gain is to be treated as a long-term_capital_loss for the succeeding taxable_year to be entitled to a deduction under sec_165 a taxpayer is required to keep records to establish the loss sec_6001 if a deduction is carried forward from one year to another the taxpayer must keep records to substantiate the amount sec_1_6001-1 income_tax regs to substantiate a capital_loss carryforward the taxpayer must show that a loss was incurred when the loss was incurred that the taxpayer is entitled to deduct the loss whether the loss is capital or noncapital or business or personal and the amount of capital_gain during the intervening years widemon v commissioner tcmemo_2004_162 wl at meissner v commissioner tcmemo_1995_191 wl at aazami v commissioner tcmemo_1993_436 wl at petitioner claimed a dollar_figure capital_loss carryforward on schedule d of each of his and tax returns however petitioner offered no credible_evidence to substantiate the capital_loss carryforwards did not address the capital_loss carryforwards in his petition in his pretrial memorandum or during trial and as we previously noted failed to submit a posttrial brief we treat the issue as conceded by petitioner see rule b in any event we conclude that petitioner has failed to carry his burden of substantiating the claimed capital_loss carryforwards on the basis of the foregoing we sustain respondent’s determinations in the notice_of_deficiency that petitioner is not entitled to deduct any capital_loss carryforward on his or tax_return v additions to tax for petitioner’s tax_year respondent determined that petitioner is liable for the addition_to_tax pursuant to sec_6651 for his failure to timely file a federal_income_tax return sec_6651 provides that in the case of a failure_to_file a tax_return on the date prescribed for filing including any extension of time for filing there shall be added to the tax required to be shown on the return an amount equal to of that tax for each month or fraction thereof that the failure_to_file continues not exceeding in the aggregate the addition_to_tax is mandatory unless it is shown that the failure_to_file is due to reasonable_cause and not willful neglect sec_6651 100_tc_407 aff’d in part rev’d in part on other grounds 51_f3d_597 5th cir reasonable_cause for delay is established where a taxpayer is unable to file despite the exercise of ordinary business care and prudence 67_f3d_29 2d cir aff’g 100_tc_650 sec_301_6651-1 proced admin regs willful neglect has been defined as a conscious intentional failure or reckless indifference 469_us_241 whether a failure_to_file timely is due to reasonable_cause and not willful neglect is a question of fact id pincite n 92_tc_899 in the notice_of_deficiency respondent determined that petitioner’s tax_return was received by the internal_revenue_service on date more than months after the filing deadline of date and determined that petitioner was liable for an addition_to_tax of dollar_figure for petitioner’s tax_year petitioner does not contend or offer evidence to prove that the return was timely filed that respondent incorrectly computed the addition_to_tax or that his failure_to_file timely was due to reasonable_cause indeed petitioner does not address respondent’s proposed addition_to_tax in his petition in his pretrial memorandum or during trial and as we previously noted petitioner failed to submit a posttrial brief we treat the issue as conceded by petitioner see rule b accordingly we sustain respondent’s determination that petitioner is liable for an addition_to_tax pursuant to sec_6651 for his tax_year vi accuracy-related_penalty for each of the years in issue respondent determined that petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 sec_6662 imposes an accuracy-related_penalty of of any underpayment that is attributable to causes specified in subsection b subsection b applies the penalty to any underpayment attributable to inter alia a substantial_understatement_of_income_tax an understatement is the excess of the amount of tax required to be shown on the return over the amount of tax that is actually shown on the return reduced by any rebate sec_6662 a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 generally the commissioner bears the burden of production with respect to any penalty including the accuracy-related_penalty sec_7491 higbee v commissioner t c pincite however petitioner did not address respondent’s proposed accuracy-related_penalties in his petition in his pretrial memorandum or during trial and as we previously noted petitioner failed to submit a posttrial brief see rule b accordingly we treat the issue as conceded by petitioner and we sustain respondent’s determination that petitioner is liable for the accuracy-related_penalties pursuant to sec_6662 for the years in issue vii conclusion in sum we conclude that we have jurisdiction pursuant to sec_6213 to consider the instant case petitioner is not entitled to deduct schedule c expenses of dollar_figure dollar_figure and dollar_figure for his and tax years respectively petitioner is not entitled to deduct a schedule d capital_loss carryforward of dollar_figure for any of the years in issue petitioner is liable for an addition_to_tax pursuant to sec_6651 for his tax_year and petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 for each of the years in issue consequently we sustain respondent’s determinations that petitioner is liable for income_tax deficiencies an addition_to_tax and accuracy-related_penalties in reaching these holdings we have considered all the parties’ arguments and to the extent not addressed herein we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
